          Case 1:20-cv-03388-EGS Document 9 Filed 12/31/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

   MICHIGAN WELFARE RIGHTS
   ORGANIZATION, et al.

                        Plaintiffs,               Case No. 1:20-cv-03388-EGS

   v.

   DONALD J. TRUMP, et al.

                         Defendants.



                 CONSENT MOTION FOR EXTENSION OF TIME TO ANSWER
                  OR OTHERWISE PLEAD TO THE AMENDED COMPLAINT


        Pursuant to Federal Civil Rule 6(b)(1)(A), President Donald J. Trump and Donald J.

Trump for President, Inc. (collectively, “Trump Defendants”) move this Court for an

extension of time to answer or otherwise plead in response to the Amended Complaint filed

in this case.

        On December 21, 2020, Plaintiffs filed an Amended Complaint, adding Plaintiff

NCAAP and Defendant Republican National Committee to the lawsuit. The Trump

Defendants’ response is due on January 4, 2021. The Republican National Committee,

however, has apparently not yet been served with the Amended Complaint. Consequently,

an extension of time until January 25, 2021, will not impede or delay the litigation and no

party will be prejudiced by the extension. The Plaintiffs consent to this motion.


Dated: December 30, 2020                          Respectfully Submitted:



                                                  /s/ Jesse R. Binnall__________________
                                                  Jesse R. Binnall
                                                  Virginia Bar No. 79292
                                                  Harvey & Binnall, P.L.L.C.



                                              1
Case 1:20-cv-03388-EGS Document 9 Filed 12/31/20 Page 2 of 3




                                 717 King Street, Suite 300
                                 Alexandria, Virginia 22314
                                 Phone: (703) 888-1943
                                 Fax: (703) 888-1930
                                 Email: jesse.r.binnall@harveybinnall.com

                                 Counsel for Defendants Donald J. Trump
                                 and Donald J. Trump for President, Inc.




                             2
            Case 1:20-cv-03388-EGS Document 9 Filed 12/31/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I certify that on 30 December 2020, I electronically filed the foregoing Consent

Motion for Extension of Time and Proposed Order with the Clerk of Court using the

CM/ECF system which will send notification of such filing to all counsel and parties of

record.



Dated: December 30, 2020                             _/s/ Jesse R. Binnall__________________
                                                     Jesse R. Binnall
                                                     Counsel to Defendants Donald J. Trump
                                                     and Donald J. Trump for President, Inc.
